Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaffke et al, U.S. Patent No. 4,137,575
Klaffke discloses a thermal insulation structure comprising a closed cell foamed structure wherein the top side is lined with a porous material and the reverse side with an impenetrable structure.  The top side maybe elastic plastic foil, (film) in combination with a woven structure.  The plastic foil may be polyolefin.  The reverse side may also be a polyolefin 
Klaffke differs from the claimed invention because it does not disclose the particularly claimed R value or the claimed thickness.  However, since Klaffke discloses employing the material as an insulation tarpaulin for a pool, it would have been obvious to have selected the layers so that the material had the desired R values and thickness which allowed it to function without being either too heavy or too light.  
Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wachtell et al, U.S. Patent Application Publication No. 2013/0042983.
Wachtell discloses a rollable door.  The door comprises an insulating material such a polyurethane foam attached to a thermoplastic membrane.  See paragraph 0021.  The foam can be closed cell foam.  See paragraph 0023.  The thermoplastic membrane may comprise a PVC, rubbery or polyurethane membrane which can further comprise a fibrous reinforcement.  See paragraph 0020.   The structure can further comprise an additional membrane on the opposite side.  The additional membrane can be a cloth, plastic or rubber sheet. See paragraph 0031.  Wachtell discloses selecting foam density and thickness in order to provide the desired flexibility to the structure.  See paragraph 0029.  The material is seamless and flexible.  See paragraph 0025.  With regard to the limitation that the layers are continuous in the claims as amended 2/3/20, note that any gaps in the foam layer are optionally present, and thus not required, and if present can be gaps or simply weakened areas which do not prevent the foam from extending continuously.  See claims and paragraph 024.  With regard to amended claim 16, the track of Wachtell can be considered to be the claimed drum, since no structure is set forth for the drum.  
With regard to the limitation that each layer is seamless and continuous, Wachtell teaches that each layer, especially the foam layer, can either be in the form of blocks or a continuous layer.  See especially claim 1 of Wachtell. 
With regard to the limitation that the composite material has a consistent linear dimension within about 1% of total length in a coiled configuration compared with a linear configuration, an insulating value of greater than R=3, the material of Wachtell comprises the same layers made by the same process so it would be reasonable to expect that the material would have the same properties, because like materials must have like properties and the claimed structure and method of making the structure and method of making the Wachtell material are the same.  Further, Wachtell does not disclose and there is no reason to expect that rolling or unrolling the material would change the materials length.  
Wachtell differs from the claimed invention because it does not disclose that the claimed thicknesses.  However, Wachtell discloses selecting foam density and thickness in order to provide the desired flexibility to the structure.  See paragraph 0029.  Therefore, it would have been obvious to have selected the particular thicknesses of the layers in order to provide a material having the desired flexibility and insulating properties. 
Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sutherland et al, U.S. Patent No. 5,981,020 in view of Shickel, U.S. Patent No. 4,784,891.
Sutherland et al discloses a first fabric layer having impregnated therein and bonded thereto a polyurethane material.  Directly adjacent to the fabric layer is a polyurethane foam material to which is attached on the opposite side another fabric layer, wherein the second fabric layer can comprise Glenoit Berber, (note that Glenoit Berger is a known material comprising polyester).  See col. 3, lines  22-50; examples 1-2.  The layers are attached by heat fusion.  The layers are seamless and the material does not comprise ridges or valleys.  Sutherland is silent as to whether the foam is open or closed cell.  However, Shickel teaches employing a closed cell foam as a central layer in an insulating article.  See col. 2, lines 5-44.
  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a closed cell foam as the insulating foam layer in Sutherland in view of its art recognized suitability for this intended purpose.  
With regard to the limitation that the composite material has a consistent linear dimension within about 1% of total length in a coiled configuration compared with a linear configuration, an insulating value of greater than R=3 and is coilable, the material of Sutherland comprises the same layers made by the same process so it would be reasonable to expect that the material would have the same properties, because like materials must have like properties and the claimed structure and method of making the structure and method of making the Sutherland material are the same.  Also, “coilable” is construed as meaning able to be rolled into a coil.  The material of Sutherland could be rolled into a coil.  Further, Sutherland does not disclose and there is no reason to expect that rolling or unrolling the material would change the materials length.  
With regard to the particularly claimed thicknesses, it would have been obvious to one of ordinary skill in the art to have selected the appropriate thickness for each of the layers which produced a material having the desired weight, flexibility, breathability and insulating properties.  Thus, since R value is a measure of insulation, the person of ordinary skill would have been able to select particular materials and thickness which produced the desired amount of insulation.  
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6, 8-10, 14-15 are allowed.
With regard to new claim 24, Applicant argues that neither Sutherland nor Klaffke are continuous because each comprises either perforations or other openings.  However, the materials are continuous in that each layer extends the entire length of the structure.  The instant claims include a layer including closed cells, (i.e., closed cavities), throughout the layer, (the closed cell foam).  Therefore, continuous cannot mean that the material which extends continuously across a layer cannot have perforations or other openings.  Using the definition of continuous set forth by Applicant, the closed cell foam layer as claimed would also be excluded.  The claims do not include any limitations regarding uniformity, seams, holes, apertures or other openings or separations, but instead recite the three layers, one of which is a foam and thus by definition a cellular material, are continuous along the linear dimension.  The materials of Sutherland and Klaffke as well as Wachtell are continuous in that each layer of material extends continuously across the structure, even though it may have indentations, perforations, cells or other discontinuities within the layer, the layer itself extends continuously.  Therefore, the rejections are maintained with regard to claim 24.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789